Citation Nr: 0402401	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether the overpayment of educational assistance benefits 
paid under Chapter 35, Title 38, United States Code, in the 
amount of $435.50, for enrollment in an educational 
institution for the period of January 22, 2002, through 
February 28, 2002, was properly created.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran's verified dates of service are not contained in 
the educational record currently before the Board of 
Veterans' Appeals (Board); his service record is not at issue 
for this appeal.  The appellant in this matter is the 
veteran's son.

This matter comes before the Board on appeal from a March 
2002 determination of the Education Center at the VA RO in 
Muskogee, Oklahoma, which held that the appellant was 
overpaid educational assistance benefits as administered per 
Chapter 35, Title 38, United States Code, in the amount of 
$435.50, and that the overpayment validly created an 
indebtedness on the part of the appellant.

In February 2003, the appellant requested a hearing before 
the Board.  The record reflects that the appellant was 
scheduled for and properly notified of a hearing to be held 
at the RO in September 2003.  The appellant failed to report 
for the hearing without explanation as to good cause.  
Accordingly, the Board considers his hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2003).

The Board has determined that a second issue, regarding the 
appellant's entitlement to a waiver of the $435.50 
overpayment amount, must be remanded to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the appellant if further action is required on his part. 


FINDINGS OF FACT

1.  In December 2001, the appellant's educational institution 
certified that he was enrolled for 10 credit hours for the 
period of January 22, 2002, through May 19, 2002, for three 
credit hours for the period of January 22, 2002, through 
March 17, 2002, and for three credit hours for the period of 
March 25, 2002, through May 19, 2002.

2.  Based upon the appellant's certified enrollment status, 
in January 2002, VA awarded the appellant educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, at the full-time monthly rate of $670.00.

3.  In March 2002, the appellant's educational institution 
reported that he was only enrolled for three credit hours for 
the period of January 22, 2002, through March 17, 2002, and 
for three credit hours for the period of March 25, 2002, 
through May 19, 2002.

4.  Later in March 2002, in light of the appellant's change 
in enrollment status, VA retroactively adjusted the payment 
of educational assistance benefits from the full-time monthly 
rate of $670.00 to the half-time monthly rate of $335.00, 
ultimately creating an overpayment to the appellant in the 
amount of $435.50, for the period of January 22, 2002, 
through February 28, 2002. 

5.  In October 2002, VA conducted an audit confirming the 
overpayment amount to the appellant in the amount of $435.50.

6.  There is no evidence of record of a return to active duty 
or of mitigating circumstances leading to the appellant's 
change in enrollment status.  


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $435.50, awarded pursuant to Chapter 35, Title 38, 
United States Code, for enrollment in an educational 
institution from January 22, 2002, through February 28, 2002, 
was properly created.  38 U.S.C.A. §§ 3680, 3685 (West 2002); 
38 C.F.R. §§ 3.660, 21.3132, 21.3135, 21.4135 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Considerations

Prior to this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notification and 
assistance to be afforded to claimants in connection with 
their claims.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Its 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The record reflects that through the March 2002 letter and 
the statement of the case issued in January 2003, the veteran 
was informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determination.  The veteran was provided with an 
explanation as to how the overpayment in question was 
calculated, and specifically advised as to the legal 
authority supporting such determination.  He was afforded the 
opportunity to submit evidence and/or argument relevant to 
the creation issue.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran has not 
disputed the facts of this case, rather disagreeing with VA's 
application of the law to the facts.  As noted, the veteran 
has already been advised of the governing legal provisions 
and has also been informed that the arguments made in this 
appeal do not conform to governing legal authority.  Thus, 
there is no additional information or evidence that could be 
obtained to substantiate the claim.  Therefore, based on the 
specific facts of this case, the Board is satisfied that the 
RO has complied with the VCAA and the implementing 
regulations.  

Factual Background

The basic facts in this case are not in dispute.  The 
appellant is currently entitled to the receipt of educational 
assistance benefits under the provisions of Chapter 35, Title 
38, United States Code.  

In December 2001, the RO received VA Form 22-1999 (Enrollment 
Certification) from the appellant's educational institution, 
reflecting his enrollment in several undergraduate courses, 
certified by a school official, for the period of 
January 22, 2002, through May 19, 2002.  Specifically, this 
document indicated that the appellant was enrolled for 10 
credit hours for the period of January 22, 2002, through May 
19, 2002, for three credit hours for the period of January 
22, 2002, through March 17, 2002, and for three credit hours 
for the period of March 25, 2002, through May 19, 2002.  
Based upon this information, in January 2002, the RO awarded 
Chapter 35 educational assistance benefits to the appellant 
at the full-time rate of $670.00 per month for these 
enrollment periods.

In March 2002, the RO received a revised VA Form 22-1999 
(Enrollment Certification) from the appellant's educational 
institution, indicating that he had reduced his enrollment to 
just the three credit hours for the period of 
January 22, 2002, through March 17, 2002, and for three 
credit hours for the period of March 25, 2002, through May 
19, 2002.  Based upon this revised information, the RO 
informed the appellant later in March 2002 that his award of 
educational assistance benefits had been retroactively 
adjusted to the half-time monthly rate of $335.00, which 
resulted in the creation of an overpayment in the amount of 
$435.50, for the enrollment period of January 22, 2002, 
through February 28, 2002.  

In May 2002, the appellant submitted his notice of 
disagreement to the RO's March 2002 overpayment 
determination.  The appellant indicated that he was disputing 
the $435.50 overpayment.  He stated that he dropped a seven 
credit-hour class at one campus of his educational 
institution, but that he then attended an equivalent seven 
credit-hour course at another campus of his educational 
institution.  In support of his claim, he submitted a 
drop/add form from his educational institution, which stated 
that he had dropped two courses on February 28, 2002, for a 
total of seven credit hours.  

The record reflects that in June 2002, the RO contacted the 
second campus of the educational institution referred to by 
the appellant in his May 2002 notice of disagreement.  This 
campus reported that it had no record of enrollment by the 
appellant.  The education folder also reveals the appellant's 
enrollment at another educational institution altogether 
beginning in June 2002.

In October 2002 the RO conducted an audit, and confirmed that 
the overpayment amount of $435.50 for the period of January 
22, 2002, through February 28, 2002, was correct.  After the 
RO's issuance of a January 2003 statement of the case, the 
appellant filed his substantive appeal to the Board in 
February 2003, averring that the drop date was not correct.  

Analysis

The issue before the Board is whether the $435.50 overpayment 
that resulted from the RO's reduction of the appellant's 
Chapter 35 benefits was properly created.  The Board has 
thoroughly reviewed the appellant's contentions in 
conjunction with the facts of this case, as well as all 
applicable statutory and regulatory provisions.  Based upon 
this review, the Board concludes that the RO properly reduced 
the benefits at issue, thereby resulting in the overpayment 
in dispute.

Whenever VA finds that an overpayment has been made to an 
eligible person receiving educational assistance, the amount 
of such overpayment of educational assistance benefits paid 
to an eligible person constitutes a liability of that 
eligible person to the United States.  See 38 U.S.C.A. § 3685 
(West 2002).  Overpayments created by the retroactive 
discontinuance of compensation benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660 (2003).

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  No 
amount shall be paid to an eligible person for a course for 
which the grade assigned is not used in computing the 
requirements for graduation including a course from which the 
student withdraws, unless the eligible person withdraws 
because he was called to active duty or the Secretary finds 
that there are mitigating circumstances for the withdrawal.  
38 U.S.C.A. § 3680(a) (West 2002); 38 C.F.R. § 21.3132(d) 
(2003).

If the eligible person is claiming that there are mitigating 
circumstances for the withdrawal or non-punitive grade, he 
must submit a description of these circumstances in writing 
to VA either within one year from the date VA notifies the 
eligible person that he must submit the mitigating 
circumstances or at a later date if the eligible person is 
able to show good cause why the one-year time limit should be 
extended to the date on which he or she submitted the 
description of the mitigating circumstances.  The eligible 
person must also submit evidence supporting the existence of 
mitigating circumstances within one year of the date VA 
requests such evidence.  38 C.F.R. § 21.3132(d)(1) (2003).

The following circumstances are representative of those which 
VA considers to be mitigating: (i) an illness of the eligible 
person; (ii) an illness or death in the eligible person's 
family; (iii) an unavoidable geographical transfer resulting 
from the eligible person's employment; (iv) an unavoidable 
change in the eligible person's conditions of employment; (v) 
immediate family or financial obligations beyond the control 
of the eligible person which require him or her to suspend 
pursuit of the program of education to obtain employment; 
(vi) discontinuance of a course by a school; (vii) 
unanticipated active duty for training; and (viii) 
unanticipated difficulties in caring for the eligible 
person's child or children.  38 C.F.R. § 21.3132(d)(2) 
(2003).

The evidence of record confirms that the appellant was 
originally enrolled for the period of January 22, 2002, 
through May 19, 2002, with a total undertaking of 16 credit 
hours and that shortly thereafter, the appellant's enrollment 
for this period dropped to six credit hours.  There is no 
evidence to indicate that the appellant had to withdraw from 
courses based upon a return to active duty.  Further, the 
appellant has submitted no evidence to indicate that there 
were any mitigating circumstances such as those listed at 
38 C.F.R. § 21.3132(d)(2), and there is nothing else of 
record to support a finding of mitigating circumstances in 
this case.  

The appellant's explanation for his dropped credit hours was 
that he enrolled instead for equivalent hours at another 
campus of his educational institution.  The RO accordingly 
attempted to verify this claimed enrollment, but the campus 
identified by the appellant indicated that it had no record 
of such enrollment.  Furthermore, the record reveals that the 
appellant continued his enrollment at the  original 
educational institution/campus through May 2002 for his 
remaining six credit hours, and then enrolled in another 
(different) educational institution for the period beginning 
in June 2002.  

The appellant also states that the drop date for the 
aforementioned courses was wrong.  The drop date, however, 
has been confirmed by his educational institution, and the 
appellant even submitted a drop/add form to confirm that he 
dropped courses on February 28, 2002.  Notably, no added 
courses are listed on that form.  The appellant's benefits 
were therefore correctly modified retroactively to the 
beginning of the term shortly thereafter, in accordance with 
applicable law for the reduction of benefits when a claimant 
withdraws from a course without acceptable cause.  See 
38 C.F.R. §§ 21.3135,  21.4135 (2003).

In conclusion, the record confirms that the veteran was, in 
fact, paid benefits for credit hours he was not actually 
enrolled in.  Therefore, the Board must conclude that the 
reduction of educational assistance benefits in this case was 
proper, as there are no statutory or regulatory provisions 
that would allow the appellant to retain educational 
assistance benefits for classes that he did not attend.  The 
law is clear that the purpose of the VA educational 
assistance programs is to provide for the pursuit of 
education, and in this case, the appellant received benefits 
for education that he did not pursue.  Based upon the 
foregoing, the Board concludes that the RO properly reduced 
the benefits at issue, thereby resulting in the overpayment 
in dispute.  


ORDER

An overpayment of educational assistance benefits in the 
amount of $435.50, awarded pursuant to Chapter 35, Title 38, 
United States Code, for enrollment in an educational 
institution from January 22, 2002, through February 28, 2002, 
was properly created.


REMAND

The Board observes that when the appellant expressed his 
disagreement with the RO's overpayment determination in May 
2002, he also submitted a request for waiver of the 
overpayment amount, accompanied by a completed VA Form 5655 
Financial Status Report.  In October 2002, the RO transmitted 
a letter to the appellant asking him to complete a 
waiver/appeal election form and to return it within 30 days.  
The appellant did not immediately respond to this 
communication.  Thereafter, in an undated determination 
letter contained in the education folder (apparently issued 
prior to the January 2003 statement of the case on the 
overpayment issue), the RO informed the appellant that his 
request for a waiver was denied, and advised him of his 
appellate rights.  In his February 2003 VA Form 9 substantive 
appeal of the overpayment issue, the appellant also indicated 
that he still desired a waiver for all monies owed.  

The Board finds this February 2003 statement from the 
appellant to be a timely notice of disagreement as to the 
waiver issue previously denied by the RO.  Accordingly, 
because a statement of the case has not yet been released 
concerning the appellant's request for a waiver of the 
overpayment amount, a remand of the issue is required here.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (where a 
claimant files a notice of disagreement and the RO has not 
issued a statement of the case, the issue must be remanded 
for further action). The Board further notes that, following 
receipt of the statement of the case, the appellant must 
submit a timely substantive appeal in order for the Board to 
have jurisdiction of this issue.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.300 to 20.306 (2003).  

Therefore, in order to afford the appellant every 
consideration under the law, this issue is REMANDED for the 
following action:

The appellant should be provided with a 
statement of the case on the issue of 
entitlement to a waiver of the $435.50 
overpayment administered to him under the 
provisions of Chapter 35, Title 38, 
United States Code, for enrollment in an 
educational institution for the period of 
January 22, 2002, through February 28, 
2002.   The appellant should be informed 
of the laws and regulations pertinent to 
this issue, and be apprised of all 
appellate rights and responsibilities 
regarding the perfection of an appeal on 
this issue.  If the appellant thereafter 
perfects a substantive appeal, then the 
matter should be returned to the Board 
for review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



